Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

It is noted that the present application includes correspondence information with an attorney name, registration number, etc. However, a Power of Attorney has not been filed in the application. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a cover 118 that may be positioned over the storage containers” as described in the specification.  The drawings show element 118 as additional storage containers not a cover 118 as described on page 13 of the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the storage container “rotatably coupled” of claim 1, the storage container ‘comprises of multiple openings” of claim 3, “one or more pedestals” of claim 4, “a securing device” of claim 6, and “a hinge” of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3-5 are objected to because of the following informalities: 
Claim 3, line 2 “comprises of” should be --comprises--.
Claim 4, line 2 “comprise of” should be --further comprises--.
Claim 5, line 3 “close” should be --closed--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "an apparatus of a vase" in line 1. A vase is not positively claimed, however, the body of the claim recites “support for the vase” in line 5 and “coupled to the vase” in line 8. The apparatus has components an opening, a base, a body and a storage container, and it is unclear what the vase is, and what structure of the vase is being supported and coupled to.
Claim 3 recites the limitation "the body of the vase" in lines 2-3. It is unclear what is actually being claimed, an apparatus or a vase, such that the body is described as a component of the apparatus, in claim 1.  
Claim 4 recites the limitation "the base of the vase" in line 3. It is unclear what is actually being claimed, an apparatus or a vase, such that the base is described as providing support for the vase and as a component of the apparatus, in claim 1.  
Claim 5 recites the limitation "each of the one or more pedestals are configured to open in the first position, and close in the second position" in lines 1-2. However, claim 2 recites "a first position, wherein the storage container is configured to be positioned inward in a closed positioned substantially parallel to the body and a second position, wherein the storage container is configured to open outward substantially perpendicular to the body". It is unclear what the first and second positions are because the two claims describe opposite orientations.
Claim 10 recites the limitation "each of the pedestals" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the base of the vase" in line 3. It is unclear what is actually being claimed, an apparatus or a vase, such that the base is described as providing support for the vase and as a component of the apparatus, in claim 1.  
Claim 11 recites the limitation "wherein the receiving portion is elongated from a top portion of the vase, to the base of the base" in lines 2-4.  It is unclear whether the receiving portion and the body are the same or separate structures because claim 1 recites "a body extending vertically between the opening and the base".
Claim 11 recites the limitation "a top portion of the vase, to the base of the base " in lines 3-4. It is unclear what is actually being claimed, an apparatus or a vase, such that the base is described as providing support for the vase and as a component of the apparatus, in claim 1.  
Claim 11 recites the limitation "the base of the base" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "wherein the vase is" in line 3. It is unclear what is actually being claimed, an apparatus or a vase, as recited in the preamble of claim 1 “the apparatus comprising”.
Claims 2, 6-9 and 12-13 are rejected as being dependent from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (U.S. Patent No. 11,096,336).
For claim 1, Wu shows an apparatus of a vase operable to hold a decorative object (as discussed in Col. 5, lines 1-2), the apparatus comprising: an opening configured to receive the decorative object (Col. 4, lines 3-5: “opens through the top end of the tube 3”); a base (Figs. 1-7: 1, 2) configured to provide support for the vase (Col. 3, lines 7-10: where the base 1 supports the tube 3 and the pivotable members 4); and a body (Figs. 1-7: 3) extending vertically between the opening and the base; and a storage container (Fig. 1: 4) rotatably coupled to the vase (Col. 3, lines 8-10).  
For claim 2, Wu shows the apparatus of claim 1, the storage container (Fig. 1: 4) is configured to rotate between: a first position (as shown in Fig. 5), wherein the storage container is configured to be positioned inward in a closed positioned substantially parallel to the body; and a second position (as shown in Fig. 2), wherein the storage container is configured to open outward substantially perpendicular to the body.  
For claim 3, Wu shows the apparatus of claim 2, wherein the storage container (Fig. 1: 4) comprises of multiple openings (Fig. 2: 42) positioned around the body of the vase (Col. 4, lines 13-15: “A reception portion 42 is formed in the inside of each pivotable member 4”).   .  
For claim 4, Wu shows the apparatus of claim 3, wherein the multiple openings (Fig. 2: 42) comprise of one or more pedestals radially disposed and centered about the base of the vase (as shown in Fig. 2: such that the openings 42 are elongate support members).  
For claim 5, Wu shows the apparatus of claim 4, wherein each of the one or more pedestals (Fig. 2: 42) are configured to open in the first position (Fig. 2: shows the cover 45 removable, thus enabling an open opening in the first position as shown in Fig. 5), and close in the second position (Fig. 2: shows the cover 45 attached and covering the opening 42, thus enabling a the opening to be closed in the second position as shown in Fig. 2).
For claim 6, Wu shows the apparatus of claim 5, wherein each of the one or more pedestals (Fig. 2: 42) are configured to be secured in a first position (as shown in Fig. 5) via a securing device (Col. 4, lines 17-20: 43).  
For claim 7, Wu shows the apparatus of claim 5, wherein each of the one or more pedestals (Fig. 2: 42) are configured to rotate between the first position and the second position via a hinge (Col. 3, lines 8-13: the pivot 40 and rod 41 define the hinge).  
For claim 8, Wu shows the apparatus of claim 3, wherein each of the multiple openings (Fig. 2: 42) comprises of a serving dish (Col. 3, line 65-Col. 4, line 2).  
For claim 9, Wu shows the apparatus of claim 8, wherein the serving dish is removably attached (Col. 4, lines 10-12: such that the pivot 40 is removably received in the notch 11).  
For claim 10, Wu shows the apparatus of claim 8, wherein each of the pedestals (Fig. 2: 42) are configured to fold out and display multiple dishes around the base of the vase (Col. 3, lines 10-12).  
For claim 11, Wu shows the apparatus of claim 1, wherein the opening (Col. 4, lines 3-5: “opens through the top end of the tube 3”) further comprises a receiving portion (Figs. 1-7: 31), wherein the receiving portion is elongated from a top portion of the vase, to the base of the base (Col. 4, lines 3-7).  
For claim 13, Wu shows the apparatus of claim 1, further comprising at least two other storage containers (Figs. 1-7 show six storage containers 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Behrens (U.S. Patent No. 7,082,714).
For claims 12 and 14, Wu shows the invention substantially as claimed but fails t specifically disclose wherein the receiving portion is funnel shaped and wherein the vase is one or more of ceramic, glass, wood, aluminum, brass, bronze, or stainless steel. However, Behrens teaches an apparatus of a vase operable to hold a decorative object (as discussed in the abstract), the apparatus comprising: an opening (Fig. 1: 26) configured to receive the decorative object (Col. 2, lines 36-37); wherein the opening further comprises a receiving portion (Fig. 1: 30, 34); wherein the receiving portion is funnel shaped (Figs. 1-2 and Col. 2, lines 43-44 show at least the upper vertical section is flared, thus funnel shaped); and wherein the vase is one or more of ceramic, glass (Col. 2, line 67-Col. 3, line 2: “transparent glass”), wood, aluminum, brass, bronze, or stainless steel. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Wu to include the funnel shaped receiving portion and the glass material as taught by Behrens for the advantages of ensuring the stems of the plants flare outwardly and to allow light to pass through the apparatus to provide aesthetic lighting effects together with the optimal growth of the plants received therein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu (U.S. 8,851,283) shows a display and storage tool box operable to hold a decorative object, having a plurality of pivoting storage containers configured to move between a first and second position; and Beeson et al. (U.S. 2010/0224642) shows a rotatable display having interchangeable components operable to hold a decorative object. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643